FILED
                             NOT FOR PUBLICATION                              MAR 04 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 08-50169

               Plaintiff - Appellee,              D.C. No. 2:07-cr-00643-PA-1

   v.
                                                  MEMORANDUM *
 EDIN ORLANDO COTO, aka Edin Coto
 Edgar Mejia,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      Percy Anderson, District Judge, Presiding

                            Submitted February 16, 2010 **


Before: FERNANDEZ, GOULD and M. SMITH, Circuit Judges.

        Edin Coto appeals the 72-month sentence imposed following his jury

conviction of being an illegal alien found in the United States after deportation in

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

HL/Inventory
violation of 8 U.S.C. § 1326. Coto contends that the district court erred in

determining that his prior conviction for second degree robbery in violation of

Calif. Penal Code § 211 was a "crime of violence" supporting a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii). As Coto concedes, this

contention is foreclosed by United States v. Becerril-Lopez, 541 F.3d 881 (9th Cir.

2008).

         AFFIRMED.




HL/Inventory